--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made effective as of May 1, 2011
(the “Effective Date”), by and among Hugh H. Aird (the “Consultant”) and
American Paramount Gold Corp (the “Company”).

ARTICLE I
DUTIES

            1.1      Engagement. The Company hereby retains the Consultant and
the Consultant hereby accepts being retained by the Company in a key Consultant
position, upon the terms and conditions set forth in this Agreement.

            1.2      Duties. The Company’s Board of Directors (the “Board”)
shall have the power to determine the specific services (the “Services”) to be
performed by the Consultant, and the means and manner by which those duties
shall be performed. The Consultant shall perform such Services in a manner
satisfactory to the Board. Unless otherwise determined by the Board, the
Consultant shall have the title “President” and shall report to the Board. The
Consultant agrees to exercise such authority and perform such duties and
functions as are consistent with his position and shall devote such business
time, attention, skill, and energy to the business of the Company as shall be
reasonably required to perform his Services hereunder.

            1.3      Non-Disclosure.

                      (a)      The Consultant shall hold in confidence, and
shall not disclose to any person outside of the Company, except on a “need to
know” basis, any Proprietary Information concerning the Company. The Consultant
shall use Proprietary Information only for the purpose of performing the
Services for the Company and shall not use or exploit such Proprietary
Information for his benefit or the benefit of any other person or entity without
the prior consent of the Company.

                      (b)      Proprietary Information means any tangible or
intangible proprietary or confidential information or materials or trade secrets
belonging to the Company or its affiliates (whether disclosed orally, in
writing, in electronic format or otherwise), including, but not limited to,
customers, suppliers, processes, methods and techniques; equipment; data;
reports; know-how; existing and proposed contracts with third parties; and
business plans, including information concerning the existence and scope of
activities of any research, development, marketing or other projects of the
Company, and including confidential financial information and information
concerning the business affairs of the Company which are furnished, disclosed,
learned or otherwise acquired by the Consultant during or in the course of
discussions or otherwise pursuant to this Agreement. Proprietary Information of
a Company shall also include information embodying or developed by use or
testing of Proprietary Information of the Company.

                      (c)      The non-disclosure obligations of the Consultant
shall not apply to any Proprietary Information to the extent that such
Proprietary Information: (i) is known to the public at the time of disclosure or
becomes known through no wrongful act on the part of the Consultant or any of
her representatives; (ii) becomes known to the Consultant through disclosure by
sources other than the Company having the legal right to disclose such
Proprietary Information; (iii) has been independently developed by the
Consultant without reference to or use of the Proprietary Information; or (iv)
is required to be disclosed by the Consultant to comply with a court order or
similar legal process, provided that the Consultant provides prior written
notice of such disclosure to the Company and at no cost or expense to the
Consultant takes reasonable and lawful actions to avoid and/or minimize the
extent of such disclosure.

1

--------------------------------------------------------------------------------

                      (d)      The Consultant agrees that the Company is and
shall remain the exclusive owner of the Proprietary Information and all patent,
copyright, trade secret, trademark and other intellectual property rights
therein. No license or conveyance of any such rights to the Consultant is
granted or implied under this Agreement. Consultant shall maintain all
copyright, confidentiality and other proprietary markings on the Proprietary
Information of the Company.

                      (e)      The Consultant shall, upon the request of the
Company, return to the Company all media, documents and other manifestations of
Proprietary Information received or developed by the Consultant pursuant to this
Agreement and all copies and reproductions thereof, including, without
limitation, all back-up copies in electronic formats.

ARTICLE II
COMPENSATION

            2.1      Compensation. As compensation for the Services, the Company
hereby agrees to pay to the Consultant a fee (the “Monthly Fee”) of $12,500
(plus applicable HST), payable monthly in arrears. The Monthly Fee shall be
subject to review on October 1, 2011 and at least annually thereafter and shall
be based upon the Consultant’s contributions to the Company and the Company’s
overall performance.

            2.2      Signing Bonus. The Company shall pay the Consultant a
Signing bonus of $35,000 on the Effective Date.

            2.3      Stock Option Grants. In the event of Termination of this
Agreement, other than for cause, any Share Option previously granted to the
Consultant by the Company shall become fully vested, in which case the
Consultant shall be entitled to exercise such Stock Option on the terms granted
and, notwithstanding any term of the stock option plan to the contrary, shall
remain exercisable for the original term granted and shall not terminate due to
the termination of the Consultant’s Agreement with the Company.

            2.4      Other Businesses. The Company acknowledges and agrees that
during the Term, the Consultant shall continue to be involved with, engaged in,
render services for, and permit his name and the names of his affiliates to be
used in connection with, both existing and new businesses other than the
Company. The assumption by Consultant of his duties hereunder shall be without
prejudice to his rights (or the rights of his Affiliates) to maintain such other
interests and activities and to receive and enjoy profits or compensation there
from.

ARTICLE III
EXPENSES

            3.1      Expenses. The Company shall reimburse the Consultant for
(or, at the Company’s option, pay) all business travel and other out-of-pocket
expenses reasonably incurred by the Consultant in the performance of his
Services for the Company. All reimbursable expenses shall be appropriately
documented in reasonable detail by the Consultant upon submission of any request
for reimbursement, and shall be in a format and manner consistent with the
Company’s expense reporting policy (as well as applicable federal and provincial
tax record keeping requirements). The Company shall reimburse the Consultant for
the foregoing within thirty (30) days after receipt of the Consultant’s expense
report.

2

--------------------------------------------------------------------------------

ARTICLE IV
TERMINATION

            4.1      Termination. This Agreement may be terminated in the
following manner and in the following circumstances:

                      (a)      at any time by the Company forthwith, without
notice and without pay in lieu of notice, for cause;

                      (b)      automatically upon the death of the Consultant;

                      (c)      automatically in the event the Consultant is
subject to any bankruptcy, insolvency or other similar proceeding;

                      (d)      at any time by notice in writing from the Company
to the Consultant if the Consultant shall become permanently disabled; for the
purposes hereof, the Consultant shall be deemed to be permanently disabled
immediately following any period of 365 consecutive days during which the
Consultant is prevented from performing his essential duties as a Consultant of
the Company for more than 182 days in the aggregate by reason of illness or
mental or physical disability despite reasonable accommodation efforts of the
Company;

                      (e)      in any other case, by the payment by the Company
to the Consultant in a lump sum of the equivalent to one times his then annual
Base Salary (less applicable source deductions), calculated from the date of
termination of this Agreement; or

                      (f)      by the Consultant providing no less than thirty
(30) days notice in writing to the Company. In the event the Consultant provides
such notice to the Company, the Agreement shall terminate on the date the period
of such notice expires. In such circumstance, the Company may request that the
Consultant cease duties prior to the expiry of the notice period.

ARTICLE V
CHANGE OF CONTROL

            5.1      Terms used in this Article V but not otherwise defined
herein have the meanings set forth below:

                      (a)      "Change in Control" means a transaction or series
of transactions whereby directly or indirectly:

                                        (A)      any person or combination of
persons obtains a sufficient number of securities of the Company to affect
materially the control of the Company; for the purposes of this Agreement, a
person or combination of persons holding shares or other securities in excess of
the number which, directly or following conversion thereof, would entitle the
holders thereof to cast 50% or more of the votes attaching to all shares of the
Company which may be cast to elect directors of the Company, shall be deemed to
be in a position to affect materially the control of the Company; or

                                        (B)      the Company shall: (i)
consolidate or merge with or into, (ii) amalgamate with, or (iii) enter into a
statutory arrangement with, any other person (other than a subsidiary of the
Company) and, in connection therewith, all or part of the outstanding voting
shares shall be changed in any way, reclassified or converted into, exchanged or
otherwise acquired for shares or other securities of the Company or any other
person or for cash or any other property; or

3

--------------------------------------------------------------------------------

                                   (C)      any other person (other than a
subsidiary of the Company) shall: (i) consolidate or merge with or into, (ii)
amalgamate with, or (iii) enter into a statutory arrangement with, the Company,
and, in connection therewith, all or part of the outstanding voting shares shall
be changed in any way, reclassified or converted into, exchanged or otherwise
acquired for shares or other securities of the Company or any other person or
for cash or any other property; or

                                   (D)      the Company shall sell or otherwise
transfer, including by way of the grant of a leasehold interest (or one or more
of its subsidiaries shall sell or otherwise transfer, including by way of the
grant of a leasehold interest), property or assets: (i) aggregating more than
50% of the consolidated assets (measured by either book value or fair market
value) of the Company and its subsidiaries as at the end of the most recently
completed financial year of the Company, or (ii) which, during the most recently
completed financial year of the Company, generated, or during the then current
financial year of the Company are expected to generate, more than 50% of the
consolidated operating income or cash flow of the Company and its subsidiaries,
to any other person or persons (other than the Company or one or more of its
subsidiaries); or

                                   (E)      there occurs a change in the
composition of the Board, which occurs at a single meeting of the shareholders
of the Company, or a succession of meetings of the shareholders of the Company
occurring within 6 months of each other, whereby such individuals who were
members of the Board immediately prior to such meeting or succession of meetings
cease to constitute a majority of the Board without the Board, as constituted
immediately prior to such meeting or meetings, approving of such change.

                       (b)      "Share Option" means any stock option granted
under a stock option or share purchase plan of the Company; and

                       (c)      "Triggering Event" means any one of the
following events which occurs without the express or implied agreement of the
Consultant:

                                   (A)      a change (other than those that are
clearly consistent with a promotion) in the Consultant’s position or duties
(including any position or duties as a director of the Company),
responsibilities (including a change in the person or body to whom the
Consultant reports at the date of a Change in Control, except if such person or
body is of equivalent rank or stature or such change is as a result of the
resignation or removal of such person or the persons comprising such body, as
the case may be, and who reports to the Consultant), title or office in effect
immediately prior to a Change in Control; or

                                   (B)      a reduction by the Company or any of
its subsidiaries of the Consultant’s salary, benefits or any other form of
remuneration or any change in the basis upon which the Consultant’s salary,
benefits or any other form of remuneration payable by the Company or its
subsidiaries is determined or any failure by the Company to increase the
Consultant’s salary, benefits or other forms of remuneration payable by the
Company or its subsidiaries in a manner consistent (both as to frequency and
percentage increase) with practices in effect immediately prior to a Change in
Control or with practices implemented subsequent to a Control in Control with
respect to the senior Consultants of the Company and its subsidiaries, whichever
is more favourable to the Consultant; or

4

--------------------------------------------------------------------------------

                                   (C)      any failure by the Company or its
subsidiaries to continue in effect any benefit, bonus, profit sharing,
incentive, remuneration or compensation plan, stock ownership or purchase plan,
pension plan or retirement plan in which the Consultant is participating or
entitled to participate immediately prior to a Change in Control, or the Company
or its subsidiaries taking any action or failing to take any action that would
materially adversely affect the Consultant's participation in or materially
reduce his rights or benefits under or pursuant to any such plan, or the Company
or its subsidiaries failing to increase or improve such rights or benefits on a
basis consistent with practices in effect immediately prior to a Change in
Control or with practices implemented subsequent to a Change in Control with
respect to the senior Consultants of the Company and its subsidiaries, whichever
is more favourable to the Consultant; or

                                   (D)      a change in the municipality in
which the Consultant is regularly required to carry out the terms of his
employment with the Company at the date of a Change in Control unless the
Consultant's terms of employment include the obligation to receive geographic
transfers from time to time in the normal course of business; or

                                   (E)      any failure by the Company or its
subsidiaries to provide the Consultant with the number of paid vacation days to
which he was entitled immediately prior to a Change in Control or the Company or
its subsidiaries failing to increase such paid vacation on a basis consistent
with practices in effect immediately prior to a Change in Control or with
practices implemented subsequent to a Change in Control with respect to the
senior Consultants of the Company and its subsidiaries, whichever is more
favourable to the Consultant; or

                                   (F)      the Company or its subsidiaries
taking any action to deprive the Consultant of any material fringe benefit not
hereinbefore mentioned and enjoyed by him immediately prior to a Change in
Control, or the Company or its subsidiaries failing to increase or improve such
material fringe benefits on a basis consistent with practices in effect
immediately prior to a Change in Control or with practices implemented
subsequent to a Change in Control with respect to the senior Consultants of the
Company and its subsidiaries, whichever is more favourable to the Consultant; or

                                   (G)      any material breach by the Company
of any provision of this Agreement; or

                                   (H)      the good faith determination by the
Consultant that, as a result of a Change in Control or any action or event
thereafter, the Consultant's status or responsibility in the Company or its
subsidiaries have been diminished or the Consultant is being effectively
prevented from carrying out his duties responsibilities as they existed
immediately prior to a Change in Control; or

                                   (I)      the failure by the Company to
obtain, in a form satisfactory to the Consultant, an effective assumption of its
obligations hereunder by any successor to the Company, including a successor to
a material portion of its business.

                       (d)      Notwithstanding anything to the contrary
contained in this Agreement, if a Change in Control occurs and if, in respect of
the Consultant, a Triggering Event subsequently occurs within one (1) year of
the Change in Control, the Consultant shall be entitled to elect to terminate
his employment with the Company and to receive a payment from the Company in an
amount equal to one times his then current annual Base Salary. This subsection
5.1(d) shall not apply if such Triggering Event follows a Change in Control
which involves a sale of securities or assets of the Company with which the
Consultant is involved as a purchaser in any manner, whether directly or
indirectly (by way of participation in a Company or partnership that is a
purchaser or by provision of debt, equity or purchase-leaseback financing).

5

--------------------------------------------------------------------------------

                      (e)      All termination rights of the Consultant provided
for in subsection 5.1(d) are conditional upon the Consultant electing to
exercise such rights by notice given to the Company within 120 days of the
Triggering Event.

                      (f)      Notwithstanding the provisions contained in
section 4.1(e) hereof, the Consultant shall be entitled to a payment by the
Company of the amount calculated as provided for in subsection 5.1(d) if a
Triggering Event does not occur but the Consultant is dismissed from his
employment with the Company without cause within one (1) year of the Change in
Control. For greater certainty, the Consultant shall not be entitled to any
payment by the Company pursuant to this subsection 5.1(f) if the Consultant is
dismissed from his employment with the Company for cause. The Company shall not
dismiss the Consultant for any reason unless such dismissal is specifically
approved by the Board.

                      (g)      All payments provided herein shall be inclusive
of any statutory payments required and shall constitute the Consultant’s sole
entitlements regarding salary in the event of Change in Control. Upon compliance
with Article V, the Consultant shall have no action, cause of action or claim
against the Company or any subsidiary of the Company, or any of their officers,
directors or employees, arising from the Consultant’s employment or termination
of employment.

                      (h)      In the event that the Consultant is entitled to a
payment pursuant to this Article V, any Share Option previously granted to the
Consultant by the Company or any subsidiary of the Company shall become fully
vested, in which case the Consultant shall be entitled to exercise such Share
Option on the terms granted and, notwithstanding any term of the stock option
plan to the contrary, shall remain exercisable for the original term granted and
shall not terminate due to the termination of the Consultant's employment with
the Company. In addition, any provisions of the Share Option restricting the
number of option shares which may be purchased before a particular date shall be
waived. The terms of any Share Option agreement shall be deemed amended to
reflect the provisions of this subsection 5.1(h) . The provisions of this
subsection 5.1(h) shall be subject to applicable securities laws and the rules
of any stock exchange on which the shares of the Company may be then listed and
the receipt of all necessary approvals from such securities regulators and
exchange, which approvals the Company shall use its reasonable commercial
efforts to obtain in the event of the operation of this subsection 5.1(h) .

                      (i)      Any payment to be made by the Company pursuant to
the terms of section 14 shall be paid by the Company in cash in a lump sum
within five business days of the giving of notice by the Consultant pursuant to
subsection 5.1(e) or within five business days of the termination or dismissal
from the Consultant's employment as referred to in subsection 5.1(f), as the
case may be. Any such payment shall be calculated, in the case of subsection
5.1(d), at the date of giving notice pursuant to subsection 5.1(e) and, in the
case of subsection 5.1(f), at the date of dismissal or termination, as the case
may be.

                       (j)      In the event that any payment is made to the
Consultant pursuant to the provisions of subsection 5.1(d) or subsection 5.1(f),
as the case may be, the Consultant shall not be required in any manner
whatsoever to mitigate any damages. Furthermore, the payment referred to in
subsection 5.1(d) or subsection 5.1(f), as the case may be, shall be made
regardless of whether the Consultant seeks or finds employment of any nature
whatsoever.

6

--------------------------------------------------------------------------------

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

            6.1      By the Consultant. The Consultant represents and warrants
to the Company that the execution and delivery of this Agreement by the
Consultant do not, and the performance by the Consultant of the Consultant’s
obligations hereunder shall not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Consultant;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Consultant is a party or by which the Consultant is or may be bound.

            6.2      By the Company. The Company hereby represents and warrants
to the Consultant that the following statements in this section 6.2 are correct
and complete as of the Effective Date:

                      (a)      The Company is duly organized, validly existing
and in good standing under the laws of the State of Nevada, and has all
requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as it is presently being conducted. The
entry into this Agreement, the performance of its obligations hereunder are not
in violation of, in conflict with, or in default under any of the certificate of
incorporation, bylaws or comparable charter documents of the Company, and there
exists no condition or event which, after notice or lapse of time or both, would
result in any such violation, conflict or default.      

                      (b)      The Company has all requisite power to execute
and deliver this Agreement and to perform its obligations hereunder and, subject
to the conditions set forth herein, to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement has been duly
authorized by all requisite corporate action on behalf of the Company.

                      (c)      The execution, delivery and performance by the
Company of its obligations under this Agreement and the consummation of the
transactions contemplated hereby, do not and shall not: (i) violate, conflict
with, constitute or result in (in each case, with or without notice, lapse or
time or both) a material default or a material breach under, or result in the
acceleration, termination or cancellation of (or entitle any Person or give any
Person the right to accelerate, terminate or cancel) any material obligation
under, or result in the loss of a material benefit under, or require any
material consent, approval or authorization under, any contract to which the
Company is a party; (ii) contravene or violate in any law, statute, rule or
regulation applicable to the Company or any of its assets or properties, or any
governmental order to which the Company is a party or by which the Company or
any of its assets or properties is bound; (iii) result in the creation or
imposition of any encumbrance on any of the material assets or material
properties of the Company; (iv) constitute an event which, after notice or lapse
of time or both, would result in any conflict, breach, violation, default,
requirement, loss, creation or imposition of any encumbrance, termination or
impairment or similar event described in clauses (i)-(iii) above.

7

--------------------------------------------------------------------------------

ARTICLE VII
GENERAL PROVISIONS

            7.1      Injunctive Relief and Additional Remedies. The parties
hereto acknowledge that the injury that would be suffered by the non-breaching
party as a result of a breach of the provisions of this Agreement would be
irreparable and that an award of monetary damages to the non-breaching party for
such a breach would be an inadequate remedy. Consequently, the non-breaching
party shall have the right, in addition to any other rights such party may have,
to obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Agreement and the
non-breaching party shall not be obligated to post bond or other security in
seeking such relief.

            7.2      Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by either party in exercising any right, power, or privilege under this
Agreement shall operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege shall preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party shall be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party shall be deemed
to be a waiver of any obligation of such party or of the right of the party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement.

            7.3      Binding Effect, Delegation of Duties Prohibited. This
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors, permitted assigns, heirs, and legal
representatives, including any entity with which the Company may merge or
consolidate or to which all or substantially all of their respective assets may
be transferred. The rights and obligations of the Consultant under this
Agreement, being personal, may not be assigned or delegated without the prior
written consent of the Company. The rights and obligations of the Company under
this Agreement may not be assigned without the prior written consent of the
Consultant.

            7.4      Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and shall be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

  If to Consultant: Hugh H. Aird     148A Balmoral St.     Toronto ON M4V 1J4  
  Email: hughaird@gmail.com

8

--------------------------------------------------------------------------------


  If to Company: American Paramount Gold Corp     130 King St. West, Suite 3670
    Toronto ON M5X 1A9     Attn: Chairman of the Board of Directors

            7.5      Jurisdiction. This Agreement is governed by the laws of the
Province of Ontario.

            7.6      Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
shall remain in full force and effect to the extent not held invalid or
unenforceable.

            7.7      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.

            IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement effective as of the date above first written above.

Hugh H. Aird


___________________________


American Paramount Gold Corp


___________________________
Per:     J. Trevor Eyton
            Chairman of the Board of Directors

9

--------------------------------------------------------------------------------